DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “NDC: Analyzing the Impact of 3D-Stacked Memory+Logic Devices on MapReduce Workloads” (Pugsley et al.).
Consider claim 22, Pugsley et al. discloses an apparatus comprising: a first processor core formed in a first layer of an integrated circuit device; and a first vertical memory column formed above the first layer, the first vertical memory column having a footprint that overlaps with a footprint of the first processor core; wherein the first processor core to select, in response to a first memory access request, one of the first vertical memory column and a second vertical memory column, the second vertical memory column shared with a second processor core (Fig. 1, section 5.2, section 5.3, The host multi-core processor (EE cores) is considered a first formed layer, then an NDC core layer and then layers of vertical memory organized into columns. The vertical columns overlap with the cores of host multi-core processor. EE cores can access any location and every column has a NDC core as well. Ram is also disclosed.).
Consider claim 23, Pugsley et al. discloses the apparatus of claim 22, wherein the first processor core is to select the one of the first vertical memory column and the second vertical memory column based on a memory address associated with the first memory access request (Fig. 1, section 5.2, section 5.3, memory locations are accessed based on addresses.).
Consider claim 24, Pugsley et al. discloses the apparatus of claim 23, wherein the memory address is a physical memory address (Fig. 1, section 5.2, section 5.3, physical memory locations are accessed.).
Consider claim 25, Pugsley et al. discloses the apparatus of claim 22, wherein the first processor core is to select the one of the first vertical memory column and the second vertical memory column based on an instruction that invokes the first memory access request (Fig. 1, section 5.2, section 5.3, memory locations are accessed based on instructions/commands.).
Consider claim 26, Pugsley et al. discloses the apparatus of claim 22, wherein the first processor core is to select the one of the first vertical memory column and the second vertical memory column based on a type of operations associated with the first memory access request (Fig. 1, section 5.2, section 5.3, the EE cores access various memory locations based on the MapReduce functions for example.).
Consider claim 27, Pugsley et al. discloses the apparatus of claim 22, wherein the first processor core is to select the one of the first vertical memory column and the second vertical memory column based on content of information to be accessed by the first memory access request (Fig. 1, section 5.2, section 5.3, memory locations are accessed as needed by the system.).
Consider claim 28, Pugsley et al. discloses the apparatus of claim 22, further comprising: a cache associated with the first processor core, wherein at least one of first vertical memory column and the second vertical memory column bypasses the cache (Fig. 1, section 5.2, section 5.3, each NDCores vertical slice includes a buffer, which can be bypassed by any number of paths available to other NDCores and EECores.).
Consider claim 29, Pugsley et al. discloses the apparatus of claim 22, wherein the second processor core to select, in response to a second memory access request, one of the first vertical memory column and the second vertical memory column (Fig. 1, section 5.2, section 5.3, memory locations are accessed based on addresses.).
Claims 30-35 is the method claim of apparatus claims 22-27 above and is rejected using the same rationale.
Claims 36-37 is the apparatus claim of apparatus claims 22-23 above and is rejected using the same rationale.
Consider claim 38, Pugsley et al. discloses the apparatus of claim 36, further comprising a first memory access path between the first processor core and the first vertical memory column and a second memory access path between the first processor core and the second vertical memory column request (Fig. 1, section 5.2, section 5.3, memory locations are accessed as needed by the EECores.).
Consider claim 39, Pugsley et al. discloses the apparatus of claim 38, wherein the second memory access path comprises a memory switch between the first processor core and the second vertical memory column (Fig. 1, section 5.2, section 5.3, section 6.3 last paragraph of the section, access can be routed/switched to access various memory locations.).
Consider claim 40, Pugsley et al. discloses the apparatus of claim 39, wherein the first memory access path does not include the memory switch (Fig. 1, section 5.2, section 5.3, section 6.3 last paragraph of the section, a memory path can be defined that doesn’t include a switching/routing mechanic.).

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
The applicant argues that The rejection is improper for at least one of two reasons. First, Pugsley fails to disclose that the first vertical memory column is formed above the alleged first layer of an integrated circuit device, i.e., the host multi-core processor as interpreted by the examiner at page 2. Second, the examiner's assertion that the host multi-core processor reads on the first layer of 17/224,603  PATENTthe integrated circuit device is improper since Pugsley discloses vertical memory slices formed directly above a logic layer of NDC cores. 
Pugsley in section 5.2 on page 194, 1st column paragraph directly above the bolded “Power Optimizations” the reference states: “each board has two CPU sockets. Each CPU socket has 512 low-EPI cores (EECores). Each socket has eight high-speed links that connect to four NDC daisy-chains. Thus, every host CPU core has efficient (and conventional) access to the board’s entire memory space, as required by the Reduce function”. Therefore, the host multi-core processor is socketed into, by the NDC daisy-chains and thus is a first layer that includes EECores that can access any location in the upper layers and as a consequence, have a footprint that overlaps with every vertical column in the upper layers, the other EECores, and NDC cores.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136